SCOTT, J.
The contract upon which defendants rely is written in English. The plaintiff knows no English, and is unable to read either that language or Italian. There was a conflict of evidence as to whether the agreement was translated to him, or, if translated, whether it was ■correctly translated. Unless the plaintiff knew what he was signing, lie cannot be held bound by the written contract. As between him and the persons connected with the so-called Law and Collection Agency, no fault can be found with the justice, if he believed plaintiff. Finding, as he must have done, that the plaintiff did not know what he was signing, the justice was justified in permitting oral evidence of what the real agreement was. And again, no fault can be found if he believed plaintiff. If plaintiff’s story be accepted, the money deposited by him, and for which he sues, was not earned, and the judgment should be affirmed, with costs.
Judgment affirmed, with costs. All concur.